UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4930



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LARRY GENE HARRIS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.     Jackson L. Kiser, Senior
District Judge. (5:05-cr-00008-jlk-12)


Submitted: July 24, 2007                    Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Rena Berry, Roanoke, Virginia, for Appellant. John L. Brownlee,
United States Attorney, Anthony P. Giorno, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry Gene Harris pled guilty pursuant to a written plea

agreement    to    two    counts     of   conspiracy   to   launder    money,   in

violation of 18 U.S.C. § 1956(h) (2000) (Counts 7 and 10).                      The

district court sentenced Harris to 132 months’ imprisonment on

Counts   7   and    10,    to   be   served   concurrently,    three    years    of

supervised release on each count, to be served concurrently, and

ordered payment of a $200 statutory assessment. Harris appeals his

sentence only, asserting error in the district court’s factual

determination of the amount of money attributed to him in the

conspiracy and in its denial of his motion for downward departure

due to his physical and mental condition.               The Government claims

Harris waived his right to appeal his sentence.*               We affirm.

             A defendant may waive the right to appeal if that waiver

is knowing and intelligent.           United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).            Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.         United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005);       United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991). The question of whether a defendant validly waived his



     *
      Harris’ plea agreement contained an express waiver as to the
district court’s factual findings as to the value of the laundered
funds, and a comprehensive waiver of his “right of appeal as to any
and all issues in this case. . ..”

                                          - 2 -
right to appeal is a question of law that we review de novo.

Blick, 408 F.3d at 168.       The record reveals, and Harris does not

contest, that he knowingly and voluntarily waived the right to

appeal.   Moreover, the sentencing issues Harris attempts to raise

on appeal fall within the scope of the waiver.

              Accordingly, we affirm Harris’ conviction and dismiss the

appeal of his sentence. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                AFFIRMED IN PART AND DISMISSED IN PART




                                     - 3 -